Citation Nr: 1530168	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-33 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for right knee osteoarthritis.

2.  Entitlement to a disability rating greater than 10 percent for left knee osteoarthritis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers




WITNESSES AT HEARING ON APPEAL

The Veteran and B. V.


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1996.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2009, the Veteran submitted a formal claim for entitlement to a TDIU in conjunction with his claims for increased ratings for the left and right knee disabilities.  In a November 2009 rating decision, the RO denied the claim for a TDIU, the Veteran submitted a timely notice of disagreement in December 2009, but did not submit a substantive appeal after the RO issued a statement of the case as to this matter.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is a component of an increased rating claim.  Rice supports the inference that as long as an increased rating claim remains pending, the TDIU claim remains pending.  Thus, though the Veteran did not submit a substantive appeal as to the matter of entitlement to TDIU, this matter must still be considered in conjunction with the claims for increased ratings for the left and right knee disabilities.

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, including the transcript of the April 2015 Board hearing presided over by the undersigned Veterans Law Judge.

The matter regarding a left shoulder disability secondary to the service-connected bilateral knee disabilities has been raised by the record in a June 2015 Form 21-526EZ, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does have jurisdiction over this matter and refers it to the AOJ for appropriate action. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA medical examination regarding the knees in January 2012.  Since that examination, the Veteran has reported that his knees have gotten worse.  See May 2014 and June 2014 VA treatment records.  Because the Veteran has not been afforded a VA examination since January 2012, and based on reports of worsening symptoms, the Board finds that new VA examinations are warranted to determine the current nature and severity of the Veteran's left and right knee disabilities and in regards to TDIU.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit or authorize the release of any outstanding private medical records relevant to the left knee, right knee, and his alleged unemployability.  

2. Obtain treatment records/ TRICARE records from Camp Pendleton, California, to include from the emergency room and the base clinic.


3. Obtain outstanding relevant VA treatment records, to include records dating from April 2015 to present.

4. Afterwards, schedule the Veteran for VA examinations to determine the nature and severity of the Veteran's right and left knee disabilities, and with regard to TDIU.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

Regarding the bilateral knees:  The examiner is asked to address the current nature and severity of the right and left knee osteoarthritis.  For purposes of the opinion, the examiner is asked to address the following:

(a) Note the extent of limitation of the left and right knees in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present for each knee due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(b) Indicate whether there is recurrent subluxation or lateral instability of either knee, and if so, the degree of severity thereof (slight, moderate, or severe).  


(c) Provide information concerning the functional impairment resulting from the right and left knee disabilities which may affect his ability to function and perform tasks in a work setting.  

5. Thereafter, adjudicate the claims on appeal, to include TDIU, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




